Office Action Summary
  This final office action is responsive to the amendment of 12 February 2021.  Currently claims 1-20 are pending in the application.
Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.

	The applicant argues that the claimed limitations meet the fact pattern of CoreWireless.
	The examiner respectfully disagrees.
	This argument is not persuasive for a number of reasons.  First the claims recite an output that is selected by a user using an generic UI:
	
    PNG
    media_image1.png
    308
    796
    media_image1.png
    Greyscale

	These limitations say nothing regarding the use of small screens or small interfaces.  In fact the limitations of the instant application could be performed using a desktop machine to detect necessary changes in a schedule and providing the various 
	In Core Wireless the court noted that even though an argument was made that the claims were directed to an abstract idea of creating an index, the claimed invention was directed towards providing a limited menu based on the users usage of various software programs – this usage pattern and corresponding display provided an improvement in the interface small devices.
	In contrast, the “directed to” inquiry shows the instant application has nothing to do with optimizing the display of items on a small screen, rather it is directed to managing interruptions to one’s travel schedule and uses generic elements displayed in order to effect those changes.  This is in contrast to Core Wireless where the claims of the instant application were directed to how to maximize display space on a small screen based on usage of various programs – the instant application provides no analysis of this usage, but rather the abstract idea steps of analyzing one’s calendar to make changes necessary in case of travel interruptions.
  
	The applicant argues that the temporal attribute common to both first and second events is not taught by Borucki.

	Since travel is understood to occur on the same day (or even the same week), this meets the limitation of the temporal attribute being common to the first and second events.
	The applicant’s specification states regarding the temporal attribute:

    PNG
    media_image2.png
    180
    1045
    media_image2.png
    Greyscale

Additionally the claim limitation recites:
the temporal attribute common to the first future event and the second
future event
The fact that paragraph 77 of Borucki teaches there is a maximum time between flights and car/hotel reservations means that this attribute is common to both as it measures the time between them.  This limitation is broader than is argued by applicant.  Additionally the limitations of paragraph 77 of Borucki are stating the same attribute as disclosed by the applicant’s specification, where the common temporal attribute is limiting the time between various reservations as being 24 hours.






Drawing Objections
Figure 3C is objected to since “hours” is spelled “horus”.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more.   The claims recite algorithmic steps of gathering information to manage a schedule, specifically:
Detecting, extracting, determining and generating data  (e.g. mentally observing that one’s flight has been delayed)
Determining a second related future event    (e.g. mentally noting that since a person’s flight has been delayed, reservations for a rental car and hotel in another city need to be changed as well)
Generating a resolution service (e.g. calling a hotel / rental car to rebook reservations in line with delayed/cancelled flight).
Providing a generic UI interface for a user to modify/cancel a second future event (e.g. generically using a computer to modify or cancel a car or hotel reservation in response to cancelling/modifying a flight reservation)
These are directed to an abstract idea which is a mental process. This judicial exception is not integrated into a practical application because the use of the generic computer elements for gathering, processing and displaying the data as claimed are recited as generic computer elements and thus merely implement the abstract idea steps in the manner of “apply it”.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an inventive concept in the claims.


    PNG
    media_image3.png
    522
    1299
    media_image3.png
    Greyscale

 	The dependent claims do not cure this deficiency.
	Claim 2 recites ‘enriching’ data with other data – this is merely descriptive data and can be performed as a mental step (e.g. since the flight to LAX is delayed, the rental car reservations also in LAX need to be changed).
	Claims 3 recites where the information is contact information for a service provider (e.g. can be performed as the mental step of looking up the rental car company)    
Claim 4 recites accessing different sources of data (e.g. watching a weather forecast or calling the airline to see that the flight has been delayed.
Claim 5 recites different sources of information – these merely confine the abstract idea to a particular technological environment (e.g. getting a text that a flight is delayed is merely a different source of the information as opposed to standing at the gate and having an airline employee convey the same information verbally).
Claims 6 recites generating a resolution (e.g. can be performed mentally by talking to an airline agent who asks you if you wish to rebook your flight)
Claim 7 recites performing the resolution “automatically” – this is merely confining the abstract idea to a particular technologic environment, e.g. performing a notification by emailing the airline to rebook a flight or rebook a hotel.
Claim 8 recites notifying a service provider and receiving a confirmation (e.g. talking to the airline agent or hotel desk staff to receive confirmation of a flight change or a change in hotel check in time)..
claims 9-20 recites similar limitations to claims 1-8 above and are rejected under the same rationale.
The claims recite generic computer and software system elements (e.g. interface) for performing the method steps.  These elements do not integrate the abstract idea into a practical application and do not provide significantly more.  The claim invention is directed to managing disruptions in a user’s travel schedule.  This is shown exemplary in Figure 3a:

    PNG
    media_image4.png
    666
    406
    media_image4.png
    Greyscale

This graphical construct illustrates resolutions to a delayed flight.  This kind of mental process could be performed by mentally noting that one’s flight is delayed or cancelled and taking steps to correct associated hotel and rental car reservations (For example a person could think about how a flight delay by 24 hours would mean that they are not going to be in a distant city as planned for hotel and rental car reservations, and make changes to those associated or related reservations accordingly.  The fact that various system elements (e.g. computer, software, device, etc.) are used to implement this abstract idea therefore does not integrate the abstract idea into a practical application or provide significantly more.
Taken as a whole and in any ordered limitation, the claimed invention clearly recites an abstract idea whose implementation using generic computer systems is not integrated into a practical application and does not provide significantly more, thus the claimed invention is not patent eligible under 35 USC 101.
 
	Claim 17 further recites computer storage media .  According to a broadest reasonable interpretation this media can be construed to be a carrier wave or signal.  As such the claim is directed to nonstatutory subject matter. Claims 18-20 do not remedy and inherit this deficiency from their respective parent claims.  (The examiner notes that the claim recites “computer-storage media” while applicant’s specification discussed “computer storage media” (without hypen) – thus the disclaimer in the specification in paragraph 176 does not apply to the claim language).



 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over 
 “Persona: A Proactive Computing Approach for Mobile Data Services”
UK Sengupta, SH Robinson, SM Bennett, AV Anderson - 2004 - researchgate.net    (hereinafter Sengupta) in view of  Borucki US 2014/0278605     (hereinafter Borucki)

	Regarding Claim 1, Sengupta teaches:
 	1. A computerized method for a contextualized schedule service,
detecting, from user-related activity information, an indication of a first
future event associated with a user;
	Section 5.2.3 Content Extraction agent:

    PNG
    media_image5.png
    298
    1449
    media_image5.png
    Greyscale

	The Content Extraction agent, detects an indication of a future event (e.g. bad weather).  This system disclosed by Sengupta is understood to run on a computer (i.e. as a system with a processor, memory and software.  Additionally even assuming arguendo that this was done manually, these elements are taught by Borucki in paragraphs 24-25.  The obviousness of automating a manual method is obvious because it makes the method faster and more efficient by automating it using a computer – see also Fisher Price v. Leapfrog).
extracting event content for the first future event from the user-related
activity information;
	The data is extracted using the Content Extraction agent (e.g. the data feed indicates a weather event or that a flight will be cancelled or delayed (per the 2nd line of the excerpt above).
determining that the event content for the first future event comprises
updated event content for the first future event;
	Section 5.2.2. User Agent determines that the event content (e.g. a weather event) determines an updated event content (e.g. a flight has been cancelled)

    PNG
    media_image6.png
    295
    1473
    media_image6.png
    Greyscale

generating reconciled event content for the first future event by
reconciling the updated event content with the extracted event content;
	The system reconciles the detection of a weather or flight event with the fact that the user happens to be on that particular flight (or a severe weather warning will affect the user’s plans for that day).
generating a resolution service based on utilizing the reconciled event content [[to determine that the second future event is likely to be affected by the first future event]] the resolution service comprising:

	Figure 1:

    PNG
    media_image7.png
    342
    820
    media_image7.png
    Greyscale

	The resolution service are alternative flights generated – which the user can choose from;
	providing, via a user interface, a notification of the updated event content
for the first future event,
	The user interface shown above is a notification of updated event content for the first future event (e.g. a new flight proposed for the user)
providing, via the user interface, a user-selectable option for modifying or
canceling the second future event,
	The user interface shown above provides a user selectable option to modify the future event (e.g. select a proposed flight replacing the old).
responsive to receiving a user selection by way of the user-selectable option, modifying or canceling the second future event on behalf of the user.
	As shown above, when the user selects the proposed flight to modify their travel from the original flight.
	Sengupta teaches something affecting a first event (e.g. weather causes a flight to be cancelled or affects someone’s plans), however Sengupta does not teach where 
determining that a second future event is related to the first future event
based on a plurality of attributes comprising a temporal attribute and an event
category the temporal attribute common to the first future event and the second
future event; and
	and
	While Sengupta teaches automatically providing a resolution service as shown above, the resolution service does not include:
[[to determine that the second future event is likely to be affected by the first future event]]
	 However, these limitations are suggested by Borucki:
	
    PNG
    media_image8.png
    525
    642
    media_image8.png
    Greyscale


	
    PNG
    media_image9.png
    64
    647
    media_image9.png
    Greyscale
  
	The categories of flight, hotel room and rental car are discussed here.
	The acceptable limit for delay (paragraph 77) is a temporal attribute.
	Borucki teaches an automated system for helping a traveler automatically account for unforeseen changes to their travel such that their related arrangements are adjusted to account for those changes.
	It would have been obvious to one ordinary skill in the art to have modified the teachings of Sengupta regarding an intelligent agent that extracts salient information to suggest adjustments to have included where a first event (e.g. a flight rescheduling) is related to a second event (a flight rescheduling means the corresponding car or hotel rental needs to be rescheduled), as suggested by Borucki because it would have provided the benefit of ensuring that all the accommodations necessary for a travel disruption (e.g. flight, rental car and hotel).

	Regarding Claim 2, Sengupta teaches:
	2. The computerized method of claim 1, wherein the extracted event
content is enriched with supplemental information.
	Section 5.2.2

    PNG
    media_image10.png
    148
    1468
    media_image10.png
    Greyscale

	The situational content here is the location information (this is the same enriched content being described as locational information in applicant’s specification in paragraph 4)

Regarding Claim 3, Sengupta teaches:
3. The computerized method of claim 2, wherein the supplemental
information comprises: contact information for a service provider of a future event, location information for the future event, expected attendees associated with the first future event, or contact information for the expected attendees.
	As discussed above in claim 2, the supplemental information includes location information (i.e. GPS information).

Regarding Claim 4, Sengupta teaches:
4. The computerized method of claim 1, wherein the first future event is
detected from a first source and 
	As discussed above, Sengupta teaches a first source for determining a first future event (section 5.2.3)

    PNG
    media_image11.png
    289
    1444
    media_image11.png
    Greyscale

the second future event is detected from a second source that is different from the first source.
	As discussed above, Borucki teaches a user profile that contains information on related events (e.g. if a flight is delayed, there are associated hotel and car reservations that need adjustment).

Regarding Claim 5, Sengupta teaches:
5. The computerized method of claim 4, wherein the first and second
source are one of an SMS text, an email application, internet browser activity, social media activity, audio input, or a calendar application.
	Sengupta teaches a calendar application (see excerpt from section 5.2.3 above).  Borucki’s application is also broadly a calendar application (see paragraph 42).  It would have been obvious to have modified Sengupta with Borucki’s approach because it would have provided a way for a piece of software added on to a calendar application to modify all a user’s reservations affected by a travel event to seamless manage a user’s schedule. 

Regarding Claim 6, Sengupta teaches providing a message to modify a first event (e.g. rebook a flight because the original flight is cancelled), however Borucki teaches:
6. The computerized method of claim 1, wherein generating a resolution
service comprises: providing a message that the second future event is affected by the first future event  

	
    PNG
    media_image12.png
    69
    647
    media_image12.png
    Greyscale

	It would have been obvious to have further modified the teachings of Sengupta to have included the avatar taught by Borucki because it would have ensured that all follow on travel arrangements were made (i.e. where the second future event is affected by the first future event) and further would have provided the benefit of making the computer interaction easier for the traveler (see paragraph 79).

	Regarding Claim 7, Sengupta teaches
7. The computerized method of claim 1, wherein modifying or canceling the   second future event comprises notifying a service provider.
	Sengupta shows the automatic rescheduling as per the figures excerpted above (since the rescheduling is done by a computer – this meets the limitation of “automatic”).  As discussed above, Borucki teaches a second event (e.g. an associated rental car or hotel associated with a flight as discussed above).  The combination suggests notifying the rental car or hotel when the associated flight is replaced as suggested by Sengupta with the benefit of providing seamless travel accommodations when travel plans are disrupted. 

	Regarding Claim 8, Sengupta teaches
8. The computerized method of claim 7, further comprising determining that the second future event has been modified or canceled by receiving a confirmation from the service provider.

	
    PNG
    media_image13.png
    380
    365
    media_image13.png
    Greyscale

	Here the updated time for the new flight is received by the user.  The teachings of Borucki which note that a modified flight has an associated hotel or rental car reservations further in combination suggest the claimed limitations of also notifying the rental car / hotel firms that because the flight has been rescheduled these corresponding services are being rescheduled in accordance with the changes in flight (For example if someone is travelling on a Friday via plane with hotel and car reservations for when they would arrive; and changes their travel from Friday to Saturday, the combination of teachings of Sengupta and Borucki suggest notifying not only the airline of the change in plans but the corresponding hotel and car rental in order to seamlessly accommodate all the traveler’s plans in moving their flight from Friday to Saturday.  Often travel plans change because of weather or other unforeseen contingencies – being able to easily adjust reservations and automatically notify parties 

	Claim 9 recites similar limitations as those rejected in claim 1 above and are therefore rejected under the same rationale.
	
	Regarding Claim 10, Sengupta teaches
10. The computing device of claim 9, the method further comprising:
generating reconciled event content for the first future event by extracting, from a third indication of user-related activity information, updated event content for the first future event and reconciling the updated event content with the first event content.
	Section 5.2.2

    PNG
    media_image14.png
    148
    1456
    media_image14.png
    Greyscale

	Here more than one object (i.e. a third object) is created that is likely to be relevant to a user.  These objects are all reconciled against the user’s calendar to make recommendations to them as discussed further in section 5.2.2.
	
	Regarding Claim 11, Sengupta teaches
11. The computing device of claim 9, the method further comprising:
generating a first enriched data object for the first future event by
enriching the first extracted event content with supplemental information; and
generating a second enriched data object for the second future event by
enriching the second extracted event content with second supplemental information.
	Section 5.2.2

    PNG
    media_image10.png
    148
    1468
    media_image10.png
    Greyscale

	The situational content here is the location information (this is the same enriched content being described as locational information in applicant’s specification in paragraph 4).  The objects created (i.e. a first and a second) are enriched (i.e. with GPS information).

	Regarding Claim 12, Sengupta teaches
12. The computing device of claim 11, wherein determining that the second
future event is related to the first future event is based on determining that the first enriched data object is related to the second enriched data object.
	Sengupta teaches that data objects are related to each other.  As noted this includes various objects extracted from calendar event information (e.g. flight reservations).  However Sengupta does not teach where the data objects indicate a first event related to a second event (e.g. that a car rental reservation needs to be changed in response to a flight reservation change) – as discussed above in Claim 1, this is taught by Borucki.
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Sengupta to have determined that first and second events were related as 

	Regarding Claim 13, see claim 4 above.
	
	Regarding Claim 14, Sengupta
14. The computing device of claim 13, wherein the first source is an email
Section 5.2.1

    PNG
    media_image15.png
    260
    1448
    media_image15.png
    Greyscale

	Here email is listed.
and the second source is one of SMS text, internet browser activity, social media activity, audio input, or a calendar application.
	Another source as per section 5.2.1. excerpt is calendar information.

	Regarding Claims 15-19, see claims 1-8 above.
  
	Regarding Claim 20, Sengupta teaches:
	20. The computer-storage media of claim 19, further comprising: determining that the first or second future event has been modified or cancelled by receiving a confirmation from the service provider.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6737.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


18 February 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623